Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to a request for continuing examination filed on 03/10/2022 for application number 16/610,597. Claims 2 and 3 were previously cancelled. Claims 1 and 4-19 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20190349985 A1; hereinafter “Lin”), in view of 3GPP R1-1705020 (Qualcomm Incorporated, 3GPP TSG-RAN WG1 #88-bis, 3rd - 7th Apr. 2017 Spokane, US; hereinafter “NPL6”), and further in view of Pan et al. (US 20190387550 A1; supported by provisional application US 62500986 filed on 03 May 2017; hereinafter “Pan”).

Regarding claim 1, Lin discloses a method for performing a random access procedure by a user equipment in a wireless communication system, the method comprising: 
receiving a physical downlink control channel (NPDCCH) order configured to indicate either one of a first type preamble format or a second type preamble format ([0007] The eNodeB can order the UE, through a Physical Downlink Control Channel (PDCCH), to perform a contention based random access; [0012] The eNodeB initiates a non-contention-based random access either by sending a PDCCH order or indicating it in an RRC message; [0058] the eNB (or other wireless access node) signals which preamble format is to be used, in a system information element, such as the RadioResouceConfigCommonSIB-NBinformation element. In embodiments where multiple preamble formats are supported, the configured preamble format can be indicated using an indication of N, where N determines the basic preamble waveform as described above; [0054] This new waveform may be generally referred to as NPRACH preamble Format 2 (= second type preamble format), extending the existing Rel-13 NPRACH preamble Format 0 and Format 1 (= first type preamble format); [0055] if N=1, the result is the Release 13 NPRACH basic preamble waveform, i.e., a symbol of 266.7 microseconds, consisting of a truncated 3.75 kHz sinusoid; [0056] In some embodiments, then a basic preamble waveform according to N=2 is used, for at least some random access attempts. This means that the NPRACH preamble basic waveform, or symbol, is defined as a truncated sinusoid of 1.875 kHz, with periodicity, or symbol length, of 1/(1.875.times.10.sup.3) seconds=533.3 microseconds; the N=2 case may be equivalent to a second type preamble format), and
wherein the first type preamble format is configured with a first sequence part and a first CP part, the first sequence part having 5 symbols and the first CP part being attached in front of the first sequence part ([0055] if N=1, the result is the Release 13 NPRACH basic preamble waveform, i.e., a symbol of 266.7 microseconds, consisting of a truncated 3.75 kHz sinusoid. When 6/N is an integer, a random access symbol group consisting of 6/N such symbols fits evenly into the Release 13 NPRACH random access group length of 1.6 milliseconds; Fig. 8 shows the first sequence part having 5 symbols and the first CP part being attached in front of the first sequence part), 
wherein the second type preamble format is configured with a second sequence part and a second CP part ([0056] and Fig. 8: In some embodiments, then a basic preamble waveform according to N=2 is used, for at least some random access attempts. This means that the NPRACH preamble basic waveform, or symbol, is defined as a truncated sinusoid of 1.875 kHz, with periodicity, or symbol length, of 1/(1.875.times.10.sup.3) seconds=533.3 microseconds…a random access symbol group consisting of three such symbols fits evenly into the Release 13 NPRACH format of length 1.6 milliseconds… The first symbol can be used as a cyclic prefix (= the second CP part).); and
transmitting a random access preamble including a sequence part and a cyclic prefix (CP) part based on the NPRACH format information ([0067] and Fig. 12: The method includes generating a random access preamble signal (block 1210) and transmitting the random access preamble signal (block 1220).).
But Lin does not disclose (a) receiving downlink control information (DCI) including narrowband physical random access channel (NPRACH) format information, wherein the DCI including the NPRACH format information is a narrow band physical downlink control channel (NPDCCH) order configured to indicate either one of a first type preamble format or a second type preamble format, and (b) the second sequence part having 3 symbols and the second CP part being attached in front of the second sequence part, and wherein the first CP part attached to the first sequence part with 5 symbols is shorter than the second CP part attached to the second sequence part with 3 symbols.
However, in the same field of endeavor, NPL6 discloses a new NPRACH channel design for narrowband IOT, wherein the first type preamble format is configured with a first sequence part and a first CP part, the first sequence part having 5 symbols and the first CP part being attached in front of the first sequence part, wherein the second type preamble format is configured with a second sequence part and a second CP part, the second sequence part having 3 symbols and the second CP part being attached in front of the second sequence part, and wherein the first CP part attached to the first sequence part with 5 symbols is shorter than the second CP part attached to the second sequence part with 3 symbols (Sec. 1: In NB-IOT, current NPRACH is designed only to support up to 40km cell radius; Sec. 2 and Fig. 1: In NB-IOT, current NPRACH use a single tone design with 2 levels of sub-carrier hopping within each symbol group and random hopping between symbol groups…For the first option with new NPRACH channel design, to support at least 100km cell radius, the CP should be at least 666.7us and minimum hopping distance < 1.5KHz…The top half figure (Fig. 1) is the current NPRACH structure (corresponding to a first type preamble format with the first sequence part having 5 symbols and the first CP part of one symbol of length 266.7µs being attached in front of the first sequence part). The bottom half shows the new NPRACH structure. The new CP length is 800us. The sub-carrier spacing is 1.25KHz which is 1/3 the current sub-carrier spacing. One symbol group has four concatenated symbols. Each concatenated symbols has one CP and 3 symbols; thus the new NPRACH format corresponds to a second type preamble format configured with a second sequence part and a second CP part, the second sequence part having 3 symbols and the second CP part being attached in front of the second sequence part, wherein the first CP part of length 266.7µs attached to the first sequence part with 5 symbols is shorter than the second CP part of length 800µs attached to the second sequence part with 3 symbols).
Furthermore, in the same field of endeavor, Pan discloses a random access procedure performed by a user equipment in a wireless communication system, the method comprising: receiving downlink control information (DCI) including narrowband physical random access channel (NPRACH) format information, wherein the NPRACH format information is a narrow band physical downlink control channel (NPDCCH) order including information indicating a preamble format ([0134] An indicator (e.g., an indicator one bit long) may be used in NR-PBCH to indicate the presence/absence of NR-PDCCH. An indicator (e.g., an indicator of one bit) may be used in NR-PBCH to indicate the presence/absence of frequency resource allocation, a (e.g., particular) control field(s) or other control field(s) in NR-PDCCH. An indicator (e.g., an indicator of one bit) may be used in NR-PBCH to indicate different types of NR-PDCCH downlink control information (DCI) formats for scheduling and/or transmitting a second part of minimum system information; [0191] and Fig. 26: Layer 1 control signaling such as NR-PDCCH may carry scheduling information, e.g., frequency domain scheduling information for transmission of a second part of MSI. The second part of MSI may carry one or more of PRACH format configuration information, schedule information for transmission of other SIB(s), or the like; [0192] A WTRU may decode the second MSI and/or obtain PRACH format configuration information e.g., configurations 0, 1 or 2 as depicted in FIG. 26.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lin based on the above teachings from NPL6 and Pan to derive the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable performing narrowband random access procedure for large cell access.

Regarding claim 4, Lin, NPL6, and Pan disclose the limitations of claim 1 as set forth, and Lin further discloses wherein the first preamble format has a subcarrier spacing of 3.75 kHz, and the second preamble format has a subcarrier spacing of 3.75/N kHz, and N is an integer greater than 1 ([0068] N may be, for example, 2 or one of 1.5, 2, 2.5, 3.6/N may be an integer, where the random access symbol group consists of 6/N symbols. Subcarrier frequencies of the random access preamble signal may be spaced by 3.75 kHz or 3.75/N kHz.).  

Claim 11 is rejected on the same grounds set forth in the rejection of claim 1. Claims 11 recites similar features as in claim 1 from the perspective of an apparatus for a UE.

Claim 12 is rejected on the same grounds set forth in the rejection of claim 1. Claim 12 recites a non-transitory medium storing program codes for performing the method of claim 1.

Regarding claim 13, Lin, NPL6, and Pan disclose the limitations of claim 1 as set forth, and NPL6 further discloses wherein a total CP length of the first preamble format is shorter than a total CP length of the second preamble format in a time domain (Sec. 2 and Fig. 1: The top half figure is the current NPRACH structure (. The bottom half shows the new NPRACH structure (corresponding to a first type preamble format with the first sequence part having 5 symbols and the first CP part of one symbol of length 266.7µs being attached in front of the first sequence part). The new CP length is 800us (for the second preamble format). The sub-carrier spacing is 1.25KHz which is 1/3 the current sub-carrier spacing. One symbol group has four concatenated symbols. Each concatenated symbols has one CP and 3 symbols; thus, a total CP length (=266.7µs) of the first preamble format is shorter than a total CP length (=800µs) of the second preamble format in a time domain).

Claim 14 is rejected on the same grounds set forth in the rejection of claim 1. Claims 14 recites similar features as in claim 1 from the perspective of a device for a UE.

Claims 15-16 are rejected following the same rationale set forth in the rejection of claim 1. Claims 15-16 recite corresponding features to those in claim 1, from the perspective of a method for a base station and an apparatus for a base station, respectively.

Regarding claims 17 and 18, Lin, NPL6, and Pan disclose the limitations of claim 1 as set forth, and Lin further discloses wherein the first type preamble format is a legacy preamble format than the second type preamble format, wherein the legacy preamble format includes NPRACH format 0 and NPRCH format 1 defined in 3rd generation partnership project (3GPP)-based narrow band-internet of things (NB-IoT) ([0054] This new waveform may be generally referred to as NPRACH preamble Format 2 (= second type preamble format), extending the existing Rel-13 NPRACH preamble Format 0 and Format 1 (= first type preamble format for a legacy preamble).).  

Regarding claim 19, Lin, NPL6, and Pan disclose the limitations of claim 1 as set forth, and Lin further discloses wherein the first type preamble format includes two preamble formats and the second type preamble format includes one preamble format ([0054] This new waveform may be generally referred to as NPRACH preamble Format 2 (= one second type preamble format), extending the existing Rel-13 NPRACH preamble Format 0 and Format 1 (= two preamble formats for a legacy preamble).).


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of NPL6, in view of Pan, and further in view of 3GPP R2-163638 (ZTE, 3GPP TSG-RAN WG2 # 94, Nanjing, China, 23-27 May 2016, hereinafter “NPL4”).

Regarding claim 5, Lin, NPL6, and Pan disclose the limitations of claim 1 as set forth, and Lin further discloses receiving a random access response message using a random access radio network temporary identifier (RA-RNTI) ([0008] The random access response is transmitted in the downlink to the UE (step 2) and its corresponding PDCCH message cyclic redundancy code (CRC) is scrambled with a Random Access Radio Network Temporary Identifier (RA-RNTI).), and
using a different Preamble format when the UE is in different coverage area ([0059] In some embodiments, the eNB (or other wireless access node) configures a distinct preamble format for some or all of the NPRACH radio resources that can be used by UEs, in different coverages.).
But Lin, NPL6, and Pan do not disclose “wherein different RA-RNTIs are used for the first preamble format and the second preamble format”.  
However, in the same field of endeavor, NPL4 discloses an option for including a coverage level/NPRACH resource indicator in the RA-RNTI formula, and an option for not doing so (P. 4, Sec. 2.1: If a coverage level/NPRACH resource indicator is added, the RA-RNTI formula could look like as follows: 
Formula #4: RA-RNTI=1+NPRACH_id+3*SFN/4, with frequency information in the RAR and a RA-RNTI space of 1~768, if no band_id is introduced 
Formula #5: RA-RNTI=1+NPRACH_id+3*band_id+12*SFN/4, with frequency information in the RAR and a RA-RNTI space of 1~3072, if band_id is introduced. 
…Two companies indicated a preference for including a coverage level/NPRACH resource indicator in the RA-RNTI formula, essentially because there is a potential risk that a UE under one (NPRACH/NPDCCH) configuration accidentally decodes NPDCCH for a different configuration and proceeds with unnecessary NPDSCH decoding. Five other companies commented that this is not needed, as – due to the different NPRACH and corresponding NPDCCH configurations - the risk of successfully decoding NPDCCH intended for a different NPRACH configuration, followed by unnecessary NPDSCH decoding (which would anyway fail), is extremely low (or even zero according to some companies) and does not justify further optimizations). Thus, if the coverage level indicator is included in the RA-RNTI, each RA-RNTI would be different  and a skilled artisan would be able to derive “wherein different RA-RNTIs are used for the first preamble format and the second preamble format”, because Lin teaches that , different coverage level corresponds to a different preamble format.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lin, NPL6, and Pan as applied to claim 1, based on the above teaching from NPL4 to obtain the limitations of claim 5, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable different preamble formats for performing narrowband random access procedure for UEs in different coverage levels.

Regarding claim 6, Lin, NPL6, and Pan disclose the limitations of claim 1 as set forth, and Lin further discloses receiving a random access response message using a random access radio network temporary identifier (RA-RNTI) ([0008] The random access response is transmitted in the downlink to the UE (step 2) and its corresponding PDCCH message cyclic redundancy code (CRC) is scrambled with a Random Access Radio Network Temporary Identifier (RA-RNTI).), and
using a different Preamble format when the UE is in different coverage area ([0059] In some embodiments, the eNB (or other wireless access node) configures a distinct preamble format for some or all of the NPRACH radio resources that can be used by UEs, in different coverages.).
But Lin, NPL6, and Pan do not disclose “wherein the same RA-RNTI is used for the first preamble format and the second preamble format, and a header or payload of the random access response message contains information for distinguishing between the first preamble format and the second preamble format”.  
However, in the same field of endeavor, NPL4 discloses an option for including a coverage level/NPRACH resource indicator in the RA-RNTI formula, and an option for not doing so (P. 4, Sec. 2.1: If a coverage level/NPRACH resource indicator is added, the RA-RNTI formula could look like as follows: 
Formula #4: RA-RNTI=1+NPRACH_id+3*SFN/4, with frequency information in the RAR and a RA-RNTI space of 1~768, if no band_id is introduced 
Formula #5: RA-RNTI=1+NPRACH_id+3*band_id+12*SFN/4, with frequency information in the RAR and a RA-RNTI space of 1~3072, if band_id is introduced. 
…Two companies indicated a preference for including a coverage level/NPRACH resource indicator in the RA-RNTI formula, essentially because there is a potential risk that a UE under one (NPRACH/NPDCCH) configuration accidentally decodes NPDCCH for a different configuration and proceeds with unnecessary NPDSCH decoding. Five other companies commented that this is not needed, as – due to the different NPRACH and corresponding NPDCCH configurations - the risk of successfully decoding NPDCCH intended for a different NPRACH configuration, followed by unnecessary NPDSCH decoding (which would anyway fail), is extremely low (or even zero according to some companies) and does not justify further optimizations). Thus, if the coverage level indicator is not included in the RA-RNTI, a skilled artisan would be able to derive “wherein the same RA-RNTI is used for the first preamble format and the second preamble format, and a header or payload of the random access response message contains information for distinguishing between the first preamble format and the second preamble format”, because Lin teaches that different coverage level corresponds to a different preamble format.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lin, NPL6, and Pan as applied to claim 1, based on the above teaching from NPL4 to derive the limitation of claim 6, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to signal use of different preamble formats for performing narrowband random access procedure for UEs in different coverage levels.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of NPL6, in view of Pan, and further in view of 3GPP TS 36.321 V14.2.1 (2017-03) (hereinafter “NPL5”).

Regarding claim 7, Lin, NPL6, and Pan disclose the limitations of claim 1 as set forth. But Lin, NPL6, and Pan do not disclose when a random access response message corresponding to the random access preamble fails to be received, retransmitting the random access preamble, wherein retransmitting the random access preamble comprises: increasing a counter value, when the increased counter value is less than a maximum counter value, retransmitting the random access preamble using the same preamble format as before, and when the increased counter value is equal to the maximum counter value, retransmitting the random access preamble using a different preamble format than before.  
However, in the same field of endeavor, NPL5 discloses when a random access response message corresponding to the random access preamble fails to be received, retransmitting the random access preamble, wherein retransmitting the random access preamble comprises: increasing a counter value, when the increased counter value is less than a maximum counter value, retransmitting the random access preamble using the same preamble format as before, and when the increased counter value is equal to the maximum counter value, retransmitting the random access preamble using a different preamble format than before (Sec. 5.1.4, P. 24-25: If no Random Access Response is received within the RA Response window, or if none of all received Random Access Responses contains a Random Access Preamble identifier corresponding to the transmitted Random Access Preamble (indicating preamble retransmissions within a window) , the Random Access Response reception is considered not successful and the MAC entity shall…:
if the UE is an NB-IoT UE, a BL UE or a UE in enhanced coverage: 
increment PREAMBLE_TRANSMISSION_COUNTER_CE by 1; 
if PREAMBLE_TRANSMISSION_COUNTER_CE = maxNumPreambleAttemptCE for the corresponding enhanced coverage level + 1: 
reset PREAMBLE_TRANSMISSION_COUNTER_CE; consider to be in the next enhanced coverage level, if it is supported by the Serving Cell and the UE, otherwise stay in the current enhanced coverage level; the coverage level indicates the preamble format to be used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lin, NPL6, and Pan as applied to claim 1, based on the above teaching from NPL5 to derive the limitation of claim 7, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to repeat transmissions of a preamble until a counter expires and then switch to a different preamble format in order to enable performing of narrowband random access procedure for UEs in different coverage levels.

Regarding claim 8, Lin, NPL6, and Pan disclose the limitations of claim 1 as set forth. But Lin, NPL6, and Pan do not disclose when a random access response message corresponding to the random access preamble fails to be received, retransmitting the random access preamble using a different preamble format than before. 
However, in the same field of endeavor, NPL5 discloses when a random access response message corresponding to the random access preamble fails to be received, retransmitting the random access preamble using a different preamble format than before  (Sec. 5.1.4, P. 24-25: If no Random Access Response is received within the RA Response window, or if none of all received Random Access Responses contains a Random Access Preamble identifier corresponding to the transmitted Random Access Preamble (indicating preamble retransmissions within a window) , the Random Access Response reception is considered not successful and the MAC entity shall…:
if the UE is an NB-IoT UE, a BL UE or a UE in enhanced coverage: 
increment PREAMBLE_TRANSMISSION_COUNTER_CE by 1; 
if PREAMBLE_TRANSMISSION_COUNTER_CE = maxNumPreambleAttemptCE for the corresponding enhanced coverage level + 1: 
reset PREAMBLE_TRANSMISSION_COUNTER_CE; consider to be in the next enhanced coverage level, if it is supported by the Serving Cell and the UE, otherwise stay in the current enhanced coverage level; a different coverage level indicates a different preamble format to be used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lin, NPL6, and Pan as applied to claim 1, based on the above teaching from NPL5 to derive the limitation of claim 8, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by switching to a different preamble format when preamble transmission fails in order to enable performing of narrowband random access procedure for UEs in different coverage levels.

Regarding claim 9, Lin, NPL6, and Pan disclose the limitations of claim 1 as set forth, and Lin further discloses receiving a random access response message containing a first timing advance command ([0008] The RAN acknowledges any preamble it detects by transmitting a random access response, which includes an initial grant to be used on the uplink shared channel, a temporary Cell Radio Network Temporary Identification (C-RNTI) for the UE, and a timing advance (TA) update; [0014] In NB-IoT, as with LTE, the random access procedure provides the means of synchronization to the uplink frame structure… In the second step (= in a random access response message), the eNB detects the preamble time of arrival and signals a TA value to the UE. The UE thereafter uses the TA value to align any subsequent transmission to the uplink frame structure.);
transmitting a radio resource control (RRC) connection request message by applying the first timing advance command ([0009] After receiving the random access response, the UE uses the grant to transmit a message back to the RAN (step 3). This message is used, in part, to trigger the establishment of RRC and in part to uniquely identify the UE on the common channels of the cell. The timing advance command that was provided to the UE in the random access response is applied in the uplink transmission in message transmitted back to the RAN.); and
receiving a contention resolution message ([0010] If multiple UEs select the same preamble for the transmission at the same time on the Random Access Channel (RACH), there will be contention between these UEs. The RAN resolves this contention using the contention resolution message, seen as step 4 in FIG. 2.).
But Lin, NPL6, and Pan do not disclose receiving a contention resolution message containing a second timing advance command; and transmitting a hybrid automatic repeat and request acknowledgement (HARQ-ACK) signal for the contention resolution message by applying the second timing advance command. 
However, in the same field of endeavor, NPL5 discloses a narrowband random access procedure including contention resolution and HARQ transmission/retransmission using timing advance corresponding to the enhanced coverage level for the NB-IoT-UE (Sec. 5.1.5, P. 25: If the UE is an NB-IoT UE, a BL UE or a UE in enhanced coverage, the MAC entity shall use the mac-ContentionResolutionTimer for the corresponding enhanced coverage level if it exists. Once Msg3 is transmitted, the MAC entity shall: - except for a BL UE (Bandwidth reduced Low complexity UE) or a UE in enhanced coverage, or a NB-IoT UE, start mac-ContentionResolutionTimer and restart mac-ContentionResolutionTimer at each HARQ retransmission; for a BL UE or a UE in enhanced coverage, or a NB-IoT UE, start mac-ContentionResolutionTimer and restart mac-ContentionResolutionTimer at each HARQ retransmission of the bundle in the subframe containing the last repetition of the corresponding PUSCH transmission; regardless of the possible occurrence of a measurement gap or Sidelink Discovery Gap for Reception, monitor the PDCCH until mac-ContentionResolutionTimer expires or is stopped; Sec 5.2, P. 27: when a Timing Advance Command MAC control element is received: - apply the Timing Advance Command for the indicated TAG.). Based on this teaching, a skilled artisan can derive “receiving a contention resolution message containing a second timing advance command; and transmitting a hybrid automatic repeat and request acknowledgement (HARQ-ACK) signal for the contention resolution message by applying the second timing advance command”, because a second timing advance corresponds to a second coverage level.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lin, NPL6, and Pan as applied to claim 1, based on the above further teaching from Lin and the teaching from NPL5 to derive the limitation of claim 9, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable performing of narrowband random access procedure, contention resolution, and HARQ transmission for NB-IoT-UEs and applying different timing advance command in different coverage levels.

Regarding claim 10, Lin, NPL6, and Pan disclose the limitations of claim 1 as set forth, and Lin further discloses receiving a random access response message containing a first timing advance command ([0008] The RAN acknowledges any preamble it detects by transmitting a random access response, which includes an initial grant to be used on the uplink shared channel, a temporary Cell Radio Network Temporary Identification (C-RNTI) for the UE, and a timing advance (TA) update.); and
transmitting a radio resource control (RRC) connection request message by applying the first timing advance command ([0009] After receiving the random access response, the UE uses the grant to transmit a message back to the RAN (step 3). This message is used, in part, to trigger the establishment of RRC and in part to uniquely identify the UE on the common channels of the cell. The timing advance command that was provided to the UE in the random access response is applied in the uplink transmission in message transmitted back to the RAN.).
But Lin, NPL6, and Pan do not disclose when a contention resolution message corresponding to the transmitted RRC connection request message fails to be received, retransmitting the RRC connection request message by applying a second timing advance command; and when a contention resolution message corresponding to the retransmitted RRC connection request message fails to be received, retransmitting the RRC connection request message by applying a third timing advance command. 
However, in the same field of endeavor, NPL5 discloses a narrowband random access procedure including contention resolution and HARQ transmission/retransmission using timing advance corresponding to the enhanced coverage level for the NB-IoT-UE (Sec. 5.1.1, P. 18: The Random Access procedure described in this subclause is initiated by a PDCCH order, by the MAC sublayer itself or by the RRC sublayer (includes sending an RRC connection request message after receiving an RAR); Sec. 5.1.5, P. 25: If the UE is an NB-IoT UE, a BL UE (Bandwidth reduced Low complexity UE) or a UE in enhanced coverage, the MAC entity shall use the mac-ContentionResolutionTimer for the corresponding enhanced coverage level if it exists. Once Msg3 is transmitted, the MAC entity shall: - except for a BL UE or a UE in enhanced coverage, or a NB-IoT UE, start mac-ContentionResolutionTimer and restart mac-ContentionResolutionTimer at each HARQ retransmission; for a BL UE or a UE in enhanced coverage, or a NB-IoT UE, start mac-ContentionResolutionTimer and restart mac-ContentionResolutionTimer at each HARQ retransmission of the bundle in the subframe containing the last repetition of the corresponding PUSCH transmission; regardless of the possible occurrence of a measurement gap or Sidelink Discovery Gap for Reception, monitor the PDCCH until mac-ContentionResolutionTimer expires or is stopped; Sec 5.2: when a Timing Advance Command MAC control element is received: - apply the Timing Advance Command for the indicated TAG; thus a random access procedure may be initiated by an RRC connection request message.). Based on this teaching, a skilled artisan can derive “when a contention resolution message corresponding to the transmitted RRC connection request message fails to be received, retransmitting the RRC connection request message by applying a second timing advance command; and when a contention resolution message corresponding to the retransmitted RRC connection request message fails to be received, retransmitting the RRC connection request message by applying a third timing advance command”, because the each timing advance corresponds to a coverage level.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lin, NPL6, and Pan as applied to claim 1, based on the above teaching from NPL5 to derive the limitation of claim 10, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable performing of narrowband random access procedure initiated by an RRC sublayer, contention resolution, and HARQ transmission for NB-IoT-UEs and applying different timing advance command in different coverage levels.

Response to Arguments
Applicant's arguments have been considered but are moot because the IDS filed on 03/10/2022 necessitated reopening of prosecution that has led to new grounds of rejection, and the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Baldemair et al. (US 20100265854 A1) – Extended random access configuration.
Vajapeyam et al. (US 20160295609 A1) – PRACH configuration corresponding to the selected CE level and random access group identified by RA-RNTI.
Intel Corporation (3GPP TSG RAN WG1 NB-IoT Ad-Hoc Meeting, Budapest, Hungary, 18th - 20th January 2016, R1-160132) – Selecting preamble format based on coverage area.
3GPP TS 36.331 V14.2.2 (2017-04) - NPRACH configuration indicating criterion for UEs to select a NPRACH resource based on signal quality.
3GPP TS 36.211 V14.2.0 (2017-03) – Subcarrier spacings for different preamble formats
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471